﻿It gives me particular pleasure on behalf of the President of the Socialist Republic of Romania, to convey to you, Mr. President, as well as to the Secretary-General, cordial greetings and best wishes for success in your highly responsible function; strengthening the role of the United Nations in, and its contribution to, the solution of crucial issues of our world.
It is my great privilege, on the instructions of the President of Romania, Nicolae Ceausescu, to present his thoughts and proposals on the main issues of international life, which are to be found on the agenda of the current session of the General Assembly. Romania considers that, although in the year which has elapsed since the preceding session some steps have been taken in the direction of nuclear disarmament and the solution through negotiations of international disputes, the situation in the world continues to be particularly grave and complex. No radical turn has been achieved towards peace, security and co-operation, the increase of mutual confidence, respect for equality between States, non-interference in their internal affairs, and respect for the independence and sovereignty of each State.
The quantitative and qualitative arms race has continued unabated, stimulated by research and the development of new nuclear weapons. Grave conflicts are continuing in some parts of the world, constituting potential threats to world peace and security. The world economic crisis, which has particularly aggravated the condition of the developing countries, has resulted in deepening the gap between the rich and the poor countries and has become a real obstacle to the progress of all States.
In view of the danger that the arms race presents for the present and the future or mankind, Romania submitted to the third special session of the General Assembly devoted to disarmament its considerations and proposals on disarmament issues and on the course of action that States should take for their solution.
As members know, the special session concluded with no decision, thereby disregarding the wishes and expectations of the great majority of the peoples of the world. Nevertheless, it strongly demonstrated the almost unanimous decision of all States and peoples to put an end to the harmful policy of armaments and to proceed resolutely, before it is too late, with concrete disarmament measures.
The interests of world peace and security require the United Nations to make full use of the many proposals and ideas put forward by all States at the special session, in order further to increase its role in multilateral negotiations. In view o£ present international conditions and proceeding front the reality that the intensification of the arms race, especially the nuclear across race, constitutes a grave danger for international peace and security, Romania submits to the attention of this world forum the following measures which it believes should be taken: the adoption by the United Nations of a comprehensive programme for nuclear and general disarmament, which would take into account the proposals submitted by all States at the recent special session; the adoption by the General Assembly of a call on the Soviet Union and the United States of America to conclude the treaty on the 50 per cent reduction of their strategic weapons at the earliest possible time; the prohibition of nuclear-weapon tests and the curbing of the development of all such weapons, as well as of new military technologies and weapons of mass destruction; the prevent л of the extension of the arms race into outer space and the adoption of measures conducive to the renunciation of the militarization of outer space, which should be used exclusively for peaceful purposes; the prohibition and elimination of chemical weapons, along with actions aimed at reducing and eliminating nuclear armaments; the reduction of military budgets, including the adoption of unilateral measures and the basis setting of mutual examples; the undertaking of measures conducive to ε sizeable reduction In the number of troops and conventional armaments and military expenditures - in this respect, negotiations on conventional disarmament In Europe should start later this year; encouragement by the United Nations of the creation of zones free of nuclear and chemical weapons in the Balkans and in other regions of the world; the strengthening of the role and the capacity of the United Nations to act in the field of peace and disarmament, as well as the role of the Geneva Conference on Disarmament. 
Among the actions to be taken in order to proceed with the implementation of concrete disarmament measures, ate the finalization and adoption by the United Nations of the principles to govern the negotiation and conclusion of agreements on the reduction of military expenditures. Likewise, we propose the adoption of the report on the economic and social consequences of the arms race and military expenditures, prepared by the Secretary-General with the assistance of a group of experts. The report should be brought to the attention of States, negotiating bodies and public opinion.
We also believe that, in order to promote peaceful solutions to disputes and conflicts, the General Assembly should prepare a mandate that would enable it to bring to a successful outcome the initiative submitted by Romania at previous sessions on a procedure to establish a commission of good offices, mediation or conciliation for the peaceful settlement of disputes. At the same time, we believe that work should be continued to identify and clarify the elements which are to constitute the background for an international document on the development and strengthening of good-neighbourly relations among States. 
The creation of a climate of durable peace and security requires resolute action by all states to educate peoples, including the young generation, in the spirit of mutual confidence and respect, and of the need for co-operation among peoples. It also requires repudiation of any action that would contribute to discord between nations. 
With this in mind, Romania requested the inclusion of a new item on the agenda , entitled "Responsibility of States to ban in their territory, and to refrain from instigating or supporting in the territory of other States, chauvinistic, racist and other manifestations that may cause discord between peoples and involvement of Gov err n ¡cents and the mass media in combating such manifestations and in educating peoples and youth in the spirit of peaceful co-operation and international entente} and evaluation of the implementation of the Declaration on the Promotion among Youth of the Ideals of Peace, Mutual Respect and Understanding between Peoples".
Tb this end, Romania submits the following
United Nations programmes should provide that Governments will not permit such manifestations and activities and will not instigate or support such acts on the territory of other States. At the same time, United Nations programmes should emphasize the need to promote measures to educate peoples and the young generation in the spirit of the noble ideals of peace, mutual respect and understanding among peoples.
The United Nations should address a call to all States for the adoption of concrete measures against those political circles and groupings which promote chauvinism, racism and apartheid and which foster an atmosphere of mistrust between States, discord between peoples and misinformation vis-à-vis international public opinion.
We believe that the Commission for Social Development should be entrusted with the task of reviewing the Implementation of such measures and submitting a report thereon to the General Assembly at its next session. Taking into account the fact that the year 1990 will mark the twenty-fifth anniversary of the adoption  at the initiative of Romanian of the Declaration on the Promotion among Youth of the Ideals of Peace, Mutual Respect and Understanding between Peoples, it would be useful to evaluate the practical results of this international document.
A dramatic reality of our days, which deeply affects the health and the environment of our planet and of its-peoples  is the continuous proliferation of ail sources of pollution of the atmosphere, soil, marine environment and outer space. At the same time, in some countries large quantities of toxic radioactive and polluting substances and wastes continue to accumulate. Lately there has been an increase in attempts to transfer such wastes abroad and deposit them on the territories of other States, usually in less developed countries, or dump them in international waters.
In order to eradicate this phenomenon, Romania requested the inclusion on the agenda of a special item entitled: "Responsibility of States for the protection of the environment and prevention of environmental pollution as a result of the accumulation of toxic and radioactive wastes, and strengthening of international co-operation for the purpose of resolving the problem." To this end, we submit the following.
A system of universal norms should be established aimed at preventing, by all possible means, such practices and at prosecuting those responsible for such offences. Specific rules should be adopted which would establish the concrete responsibility of States under whose jurisdiction activities resulting in radioactive and toxic wastes are taking place, as well as the responsibility of the producing firms, for the damage caused by fraudulent trans-boundary movements and the dumping of wastes on the territories of other States or in international waters. 
A group of experts should be established, within the framework of the United Nations Environment Programme, which would consider the question of adopting certain guidelines and mandatory norms to be observed by all States.
Preparatory work should be started with a view to convening, in 1992, a Second United Nations Conference on the Human Environment, which would lay the groundwork for broad international co-operation in the field of environmental protection, taking account of the concerns and proposals of all States.
Romania is deeply concerned about the world economic situation, which continues to deteriorate, and the worsening condition of the developing countries, whose external debt exceeds one trillion dollars. The problems of the world economy cannot be resolved by a few countries alone, however developed they may be. It requires the active participation of all States. In this light, we submit the following.
The United Nations should make a thorough assessment of the way in which the principles and the essential provisions of the Declaration and of the Programme of Action on the Establishment of a New International Economic Order, as well as of the Charter of Economic Rights and Duties of States, have been implemented. Such an assessment could be done next year, in view of the fact that, in 1989, 15 years will have elapsed since their adoption. It should result in the preparation of some guidelines for United Nations action in the field of the world economy until the year 2000.
In this regard, particular attention should be paid to finding ways and means for resolving the external debt crisis of the developing countries; to revitalizing the world economy and ensuring conditions for reviving the active role of the developing countries in the general process of economic growth; to restructuring the monetary and financial system and to democratizing international financial organizations to eliminating discriminatory practices and barriers from world trade; to refraining from the imposition of trade embargoes and other measures of economic coercion on political grounds} and to ensuring unrestricted access by all States to science and technology.
The General Assembly should call upon all States to assume a greater responsibility for the present state of the world economy and to engage fully in genuine negotiations on those issues within the framework of the United Nations. Such negotiations should be attended by all States, both developed and developing, and pursue the objective of reactivating the international economic dialogue. They should be aimed at solving the serious problems of the world economy, eliminating underdevelopment and restructuring international economic relations on a new, more just and more equitable basis.
A special body should be established within the United Nations to deal with the problem of external debt, and a corresponding organizational structure should be set up within the United Nations Secretariat, through redistribution of existing personnel. Such a body would consider the various aspects of the external debt problem and elaborate specific proposals for solving it, in the multilateral framework offered by the United Nations system.
In line with its general policy of peace and broad co-operation with all countries, Romania advocates elimination of the use or threat of force in international relations. It upholds the solution of conflicts and disputes in all parts of the world solely by political means, through negotiations and strict observance of the right of each people to independence and free development, without any interference in its internal affairs and with full respect for its vital interests. Along these lines with regard to the situation in the Middle East, it would be of particular importance to convene as soon as possible a conference under the auspices of the United Nations, in which all interested countries should participate. Including the Palestine Liberation Organization and Israel, as well as the permanent members of the Security Council.
He welcome the cessation of the war between Iran and Iraq and we hope that, in the framework of the negotiations which started under the auspices of the United Nations, all necessary efforts will be deployed - by each of the two sides - to find mutually acceptable solutions leading to a final settlement of the Gulf conflict. Thus a dangerous hotbed and a threat to peace and security in that region and in the world as a whole would be eliminated.
Romania has been actively supporting the national liberation struggle of peoples and is firmly in favour of the elimination of any neo-colonial policies and strict observance of the right of every nation to assert itself according to its own aspirations. In this spirit, we support the efforts made, in accordance with Security Council resolution 435 (1978), for the accession of Namibia to independence, which would eliminate one more remnant of colonialism. Likewise we support all initiatives for the peaceful settlement of other problems in the south and west of Africa, as well as in other regions of the world.
We also reiterate our solidarity with and active support for the initiatives of the People's Democratic Republic of Korea and its political and diplomatic efforts and actions aimed at the peaceful, democratic and independent reunification of Korea. 
The evolution of international events makes it necessary, today more than ever, that the United Nations act with all resolve to strengthen its role and its contribution, as well as to increase the efficiency of its decisions, in solving the crucial problems of our world. That would fully respond to the aspirations of all peoples for peace, co-operation, independence and social progress.
To attain that goal we support the need to improve and simplify the machinery of the United Nations Secretariat and to reduce budgetary expenses. This should be done, however, in such way that the basic political and economic activities of the United Nations are not diminished and its democratic structures not affected.
To that end we should consider whether a larger part of the United Nations activities could not be organized on a voluntary basis, without financial implications for the budget of the Organization. We believe that the General Assembly's decisions to cut the staff from 15 to 25 per cent could be implemented at a more speedy pace and that expenses for existing staff be given a more rational basis.
In our view, consideration should also be given to the possibility that a State whose nationals in the Secretariat exceed the quota allotted to it be requested to cover the expenses incurred for that part of its personnel above the quota.
The final result of the implementation of such measures would be to cut administrative expenses in half. A part of the resources thus saved could be allotted to setting up funds intended for specific activities of the United Nations, mainly for the support of the developing countries, or for other fundamental objectives incumbent upon the United Nations in solving the major issues of international life.
While submitting these considerations and proposals, the Romanian delegation is ready to act in close constructive co-operation with all other delegations, in a spirit of mutual receptivity, so that the decisions adopted fully respond to the trust placed in the United Nations by peoples all over the world. Our actions should respond to their aspirations for the cessation of the arms race and the elimination of under-development, for a better world.
As President Nicolae Ceausescu recently emphasized: "Although the world situation, as a whole, is complex and serious, we share the confidence that the peoples and the progressive political forces, have the necessary strength to change for the better the course of events, to ensure and impose disarmament, peace and a new economic world order.”
From this rostrum I would like to reaffirm the unflinching resolve of the Socialist Republic of Romania to act along with the rest of the international community, within the framework of the United Nations, for peace, co-operation, disarmament and security in the world.
